J-S35041-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ROSS JARED SEGREAVES                       :
                                               :
                       Appellant               :   No. 2278 EDA 2019

                Appeal from the PCRA Order Entered July 8, 2019
     In the Court of Common Pleas of Northampton County Criminal Division
                       at No(s): CP-48-CR-0001443-2018


BEFORE:      BOWES, J., STABILE, J., and COLINS, J.*

CONCURRING MEMORANDUM BY BOWES, J.:                   FILED OCTOBER 21, 2020

        I join the Majority Memorandum. I write separately to emphasize two

points. First, although Appellant included in his amended PCRA petition in the

above-captioned case the claim that counsel was ineffective in failing to file

an appeal of his revocation sentence,1 and the PCRA court suggests that he

may have pursued that claim,2 it is clear from the notes of testimony that

Appellant only challenged counsel’s failure to appeal the contempt sentence.

In addition to the express limitation quoted in the Majority Memorandum,3 the


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
1   See Amended PCRA Petition, 4/25/19, at ¶ 9(a).

2   See PCRA Court Opinion, 9/8/19, at 7 n.1.

3See Majority Memorandum at 4 (quoting N.T. PCRA Hearing, 5/30/19, at
13).
J-S35041-20


testimony elicited from counsel by both PCRA counsel and the Commonwealth

related solely to the contempt sentence. For example, counsel testified that

he became involved with Appellant when his office received an application for

an appeal to the Superior Court on the PFA contempts.           See N.T. PCRA

Hearing, 5/30/19, at 7.        Counsel acknowledged that Appellant repeatedly

informed him of his desire to appeal his sentence to this Court, but he rejected

Appellant’s demand, thinking it better to pursue a motion for reconsideration

of sentence.4 Id. at 18-20. Following the reconsideration hearing, counsel

advised Appellant to “file a PCRA against me if you think I did a bad job.” Id.

at 21. Appellant testified that he agreed with counsel’s recitation of the facts.

Id. at 30. The hearing on the motion for reconsideration of the contempt

sentences was held immediately prior to the revocation hearing,5 and the

record contains no comparable reconsideration motion filed in the instant

case. Therefore, the record does not support a finding that Appellant pursued

or proved a claim that counsel failed to file a requested direct appeal in the

instant revocation case.

        Second, while the Majority correctly asserts that counsel’s blatant, per

se ineffective assistance in the contempt case is not before us in the instant



____________________________________________


4 The PCRA court aptly noted that counsel had the option of seeking
reconsideration first and then filing the requested appeal when reconsideration
was denied. See N.T. PCRA Hearing, 5/30/19, at 24.

5   See N.T. Hearing, 1/18/19, at 2-5.

                                           -2-
J-S35041-20


appeal, I observe that the appealed-from order in this case does not include

the docket number for the contempt case (CP-48-MD-197-2017), and the

public docket for that case does not reflect entry of any order disposing of the

PCRA claims therein. Accordingly, Appellant’s PCRA petition remains pending

in the contempt case, and Appellant’s PCRA counsel should take steps to

secure a final order disposing of the claim related to the contempt convictions.

If the PCRA court enters an order denying relief rather than reinstating

Appellant’s direct appeal rights, Appellant may then file an appeal from that

order to obtain the relief to which he is entitled.

      Judge Bowes files a concurring memorandum in which both Judge

Stabile and Judge Collins join.




                                      -3-